RICHARDSON, J.,
dissenting.
I would hold that the common law doctrine of lis pendens is inapplicable to dissolution cases, and I therefore respectfully dissent from the majority’s holding that the doctrine applies to the dissolution proceeding on which plaintiff bases this action.
The court said in Houston v. Timmerman, 17 Or 499, 21 P 1037 (1889):
“* * * Two things, however, seem indispensable to give [lis pendens] effect: 1. That the litigation must be about some specific thing, which must necessarily be affected by the termination of the suit; and 2. That the particular property involved in the suit ‘must be so pointed out by the proceeding as to warn the whole world that they intermeddle at their peril.’ * * *” 17 Or at 504-05. (Citation omitted.)
The majority reasons that dissolution cases as a class meet the first of those tests, because all of the parties’ property is subject to division. The majority then concludes that the particular dissolution proceeding involved here satisfies the second Houston test, because plaintiff described the property in her dissolution petition and asked that it be awarded to her. I disagree with the majority on both points.
It is correct, as a generality, that all property of the parting spouses is subject to judicial allocation and distribution when a marriage is dissolved. However, the first Houston test requires that, for lis pendens to be invoked, there must be litigation about particular property and that the property will necessarily be affected by the result of the litigation. The requisite particularity and certainty of impact are absent in dissolution cases. The majority has extended the lis pendens doctrine to property if there is a chance that interests in it will be affected by a pending proceeding. The majority’s application of lis pendens here is little more supportable, if at all, than it would be to apply the doctrine to the real property of a tort defendant on the chance that the result of the action might be that the property will be levied on to exonerate a judgment debt. I do not agree that the underlying dissolution proceeding *261here or any other dissolution proceeding can come within the first Houston test.
I have even greater problems with the majority’s conclusion that the dissolution proceeding involved in this case satisfies the second Houston test by virtue of plaintiff describing the property in her petition and requesting that the domestic relations court award it to her. Under the relevant statutory scheme, dissolution petitions do not have to contain such specific descriptions and specific requests, see ORS 107.085, and, when they do, the specification is legally meaningless in the context of the dissolution procedure. Courts in dissolution cases must make a comprehensive allocation of the property of the parties and the contents of petitions have no bearing on that judicial responsibility. See ORS 107.105(1) (e), (f). The majority’s holding that lis pendens applies in dissolution cases if the petitions contain superfluous property descriptions creates a tail-wagging-the-dog phenomenon in which descriptions will be included in petitions not because of any relevance they have to the dissolution process but for the sole purpose of making lis pendens applicable.
The majority’s conclusion not only can distort and complicate the dissolution process in the way I have described; it necessarily will do so. In the wake of the majority’s holding, no competent lawyer who has any concern about malpractice will be able to refrain from including a specific description in every dissolution petition filed of every item of property in which either or both of the parties may have an interest. The legislative objective of simplifying dissolution pleadings and procedures will be completely subverted by today’s holding.1
The systematic cost that the holding will cause is offset by only one gain, and the gain is academic. Lis pendens does have the effect of impeding or remedying attempts to alienate property before a court’s disposition of the property *262takes effect. That result is desirable, but lis pendens is not necessary as an addition to the procedures that are already available to accomplish it in dissolution cases. See, e.g., ORS 107.095(l)(e); Slauson v. Usher, 39 Or App 303, 592 P2d 247, rev den 287 Or 129 (1979).
Warden and Van Hoomissen, JJ., join in this dissent.

I note, too, that the holding can have the effect of making lis pendens applicable to some dissolution cases, but not to others in which specific property is not described in the pleading. That effect is hardly salutary, given the already sensitive relationship between the need of the judicial system to preserve the subject matter of litigation and the desirability of giving persons acquiring interests in property the greatest possible certainty as to where they must look to determine whether the property is encumbered. Compare Land Associates v. Becker, 294 Or 308, 313-14, 656 P2d 927 (1982), with Fremont Indemnity Co. v. Corbett, 66 Or App 668, 674, 675 P2d 1097, rev den 297 Or 340 (1984) (Richardson, J., concurring).